OPINION — AG — ** SALES TAX — COUNTY — REMIT — VOTERS ** 68 O.S. 1370 [68-1370](C) PROHIBITS THE LEVY, COLLECTION, AND USE OF ANY COUNTY SALES TAX BY A BOARD OF COUNTY COMMISSIONERS EXCEPT WHEN THE TAX IS FOR A PARTICULAR PURPOSE RELATED TO THE CLASS OF VALID PURPOSES ENUMERATED BY THE LEGISLATURE IN 68 O.S. 1370 [68-1370](C) . AN ATTEMPT BY A COUNTY TO REMIT DIRECTLY TO A MUNICIPALITY A PORTION OF THE PROCEEDS OF A COUNTY SALES TAX SO AS TO RECEIVE THE SUPPORT OF THE VOTERS IN THAT MUNICIPALITY IN A SPECIAL ELECTION DOES NOT INDICATE THAT THOSE PROCEEDS ARE TO BE LEVIED, COLLECTED AND USED FOR A VALID STATUTORY PURPOSE AND WOULD THUS BE OUTSIDE THE STATUTORY AUTHORITY OF THE BOARD OF COUNTY COMMISSIONERS. (COUNTY COMMISSIONERS, SPECIAL ELECTION, COUNTY SALES TAX) CITE: OPINION NO. 83-217, 68 O.S. 1370 [68-1370](A), 68 O.S. 1370 [68-1370](C), ARTICLE X, SECTION 19 (WILLIAM D. LAFORTUNE)** SEE OPINION NO. 88-526 (1988) **